DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7-8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 9805444), hereinafter as Lee.
Regarding claim 1, Lee teaches a method for compensating for external magnetic fields in memory devices comprising: 
positioning at least one external magnetic field sensing element (Fig 14, element 200) adjacent to at least one array of memory cells (Fig 14, element 100), wherein a write driver (Fig 14, circuitry 300) is in electrical communication with said at least one external magnetic field sensing element and said at least one array of memory cells (Fig 19); 
monitoring the at least one external magnetic field sensing element for signals indicative of the present of an external magnetic field (Col 18, line 21-22); and 
adjusting a write current to the at least one array of memory cells by trimming the write driver (Fig 11, write current vs external M field).
Regarding claim 2, Lee teaches the array of memory cells comprises bit cells having a bit cell magnetic tunnel junction (MTJ) (Fig 2A, cell MTJ).
Regarding claim 3, Lee teaches the at least one external magnetic field sensing element is a watch cell (Fig. 14, sensing element 200).
Regarding claim 10, Lee teaches external magnetic field sensing element is a magnetic field sensor (Fig 1, 200).
Regarding claim 11, Lee teaches the watch cells are positioned in a periphery of a block of bit cell arrays (Fig 13B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 4, Lee teaches a sensing MTJ junction, except having a greater diameter than the bit cell magnetic tunnel junction (MTJ). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the sensing MTJ diameter greater than that of memory cell, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Lee teaches a sensing MTJ as that in rejection of claim 3. The sensing MTJ comprises different sizes and forms (Col 18, line 42-44), and it is well known that a different structures will leads to magnetic anisotropy field (Hk) characteristics different from magnetic anisotropy field (Hk) characteristics of the bit cell magnetic tunnel junction (MTJ).
Regarding claim 6, argument used in rejection of claim 5 applies.
Regarding claim 21, Lee teaches a memory device comprising: 
at least one block of bit cells including a plurality of memory cells (Fig 13B, 100) and at least one supplemental group of watch cells (Fig 13B, 200) in periphery of the memory array, wherein the at least one supplement group of watch cells measures external magnetic fields in proximity to the plurality of memory cells, wherein the plurality of memory cells comprises bit cells having a bit cell magnetic tunnel junction (MTJ) (Fig 12A), and the supplemental group of watch cells include a magnetic tunnel junction (MTJ) structure having a greater diameter than the bit cell magnetic tunnel junction (MTJ) (case law In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) ; and 
a write driver circuit in electrical communication with at least the plurality of memory cells, wherein a write driver of the write driver circuit adjusts a write current to the plurality of memory cells to compensate for the external magnetic field (Fig 1 and Fig 11).
Regarding claim 22, argument used in rejection of claim 11 applies.
Regarding claim 23, Lee teaches a memory device comprising: 
at least one block of bit cells including a plurality of memory cells and at least one supplemental group of watch cells in periphery of the memory array (Fig 13B), the at least one supplement group of watch cells measures external magnetic fields in proximity to the plurality of memory cells (Fig 13B), wherein the plurality of memory cells comprises bit cells having a bit cell magnetic tunnel junction (MTJ) (Fig 3 and Fig 12), and the watch cells comprise a watch cell magnetic tunnel junction having magnetic anisotropy field (Hk) characteristics different from magnetic anisotropy field (Hk) characteristics of the bit cell magnetic tunnel junction (MTJ) (argument used in rejection of claim 4 applies).
Regarding claim 24, argument used in rejection of claim 11 applies.


Claim(s) 9 , 12-16, 19-20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Katti et al. (US Patent 8848431), hereinafter as Katti.
Regarding claim 9, Lee teaches a method as in rejection of claim 3,
But not expressly indicative of the present of an external magnetic field comprises measuring changes in write error rates (WER) of the watch cells.
Katti teaches indicative of the present of an external magnetic field comprises measuring changes in write error rates (WER) of the watch cells (Fig 4, step 404).
Since Katti and Lee are both from the same field of semiconductor memory device, the purpose disclosed by Katti would have been recognized in the pertinent art of Lee. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use write error rate as in Katti into the device of Lee for the purpose of detecting an external magnetic field. 
Regarding claim 12, Lee teaches a method for compensating for external magnetic fields in memory devices comprising: 
positioning at least one watch cell adjacent to at least one array of memory cells (Fig 13b, 200 is adjacent to 100), wherein a write driver is in electrical communication with said at least one external magnetic field sensing element and said at least one array of memory cells (Fig 1, write driver is part of 300 circuitry); 
adjusting a write current to the at least one array of memory cells by trimming the write driver to compensate for external magnetic fields measured by monitoring said at least one watch cell (Fig 11).
But not expressly monitoring the at least one watch cell for variations in write error rates (WER) from a baseline write error rate, wherein said variations signal the present of an external magnetic field; 
Katti teaches monitoring the at least one watch cell for variations in write error rates (WER) from a baseline write error rate, wherein said variations signal the present of an external magnetic field (Fig. 4).
The reason for combining the references used in rejection of claim 9 applies.
Regarding claim 13, Lee teaches a memory device comprising: 
at least one block of bit cells (Fig 13B) including a plurality of memory cells and at least one supplemental group of watch cells (Fig 13B, 200) in periphery of the memory array, wherein the at least one supplement group of watch cells measures external magnetic fields in proximity to the plurality of memory cells; 
a write driver circuit in electrical communication with at least the plurality of memory cells (Fig 1); 
a write driver of the write driver circuit adjusts a write current to the plurality of memory cells to compensate for the external magnetic field (Fig 11)
Katti teaches a counter for recording when the at least one supplemental group of watch cells measures the external magnetic fields, the counter is in electrical communication with the write driver circuit (Fig 9 step 438).
The reason for combining the references used in rejection of claim 9 applies.
Regarding claim 14, argument used in rejection of claim 2 applies.
Regarding claim 15, argument used in rejection of claim 4 applies.
Regarding claim 16, argument used in rejection of claim 5 applies.
Regarding claim 19, argument used in rejection of claim 9 applies.
Regarding claim 20, argument used in rejection of claim 11 applies.
Regarding claim 25, Katti teaches a counter for recording when the at least one supplemental group of watch cells measures the external magnetic fields (Fig 9, step 438).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827